DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 07/20/2022.  
Claims 1-34 have been canceled.  
Claims 35-52 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional on application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/844761, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, application 61/844761 does not provide support for claims 35-52 (“wherein said second plurality of fields remain empty to receive data entries of said user” (claims 35-52), transceiver features (claim 45), image capture features (paragraph 46), comparing prescription features (claims 50-52), etc.).  Accordingly, the claims are not entitled to benefit of the prior application.

Claim Objections
Claims 35, 45, and 46 are objected to because of the following informalities:  
It is noted that the claims submitted on 09/10/2021 were improper as at least claims 35, 45, and 46 did not accurately represent all the amendments made.  For example, “wherein said second plurality of fields remain empty to receive data entries of said user” was not underlined, etc.  See 37 CFR 1.121.  This was misleading as it created the appearance that this claim limitation was already entered previously.  This similarly applies to the other changes that were made.  It is noted that the proposed amendments filed on 08/02/2021 were not entered as indicated in advisory action dated 08/18/2021.  
Appropriate correction is required.

Response to Arguments
With priority issues, applicant argues that figures 3C-3E of application 61/844761 allegedly show the limitation “wherein said second plurality of fields remain empty to receive data entries of said user”.  However, figure 3C shows fields that are filled.  The specification is silent as to the fields staying or remaining empty to receive entries, only describing fields as “fillable” (e.g. page 15).  While there are empty fields in figures 3D and 3E, there is no indication that these fields “remain” empty to receive entries.  In fact, the figures contradict this because at least one field is shown filled, i.e. does not remain empty (note: “remain” is defined as “continue to possess a particular quality”, e.g. “remain empty” would entail the user entering information in the field but the field is still empty).  With respect to the limitations associated with a transceiver, applicant merely makes a conclusory statement that one of ordinary skill allegedly would understand, but does not provide any explanation.  The disclosure is silent as to the associated transceiver limitations recited in the claim.  It is noted that other issues were not addressed.  

With respect to prior art rejections, applicant argues that “segregates user interaction” further includes “wherein the second plurality of fields remain empty to receive data entries of said user”.  However, examiner respectfully disagrees.  Nowhere in the claims does it state that this.  The claims only recite “wherein said program segregates user interaction with said electronic medical record into two distinct parts”.  It does not state that one of the two distinct parts includes “the second plurality of fields remaining empty to receive data entries of said user”.  “wherein the second plurality of fields remain empty to receive data entries of said user” is a separate wherein clause. As such, applicant’s argument that examiner’s approach is allegedly improper is not persuasive.  
In the first instance noted by applicant, there is clear segregation with respect to a medical record as there are two devices.  
In the second instance, the limitation reads “wherein said program segregates user interaction with said electronic medical record into two distinct parts” and not what applicant appears to be reading into the limitation as addressed above.  
In the third instance, Wurster satisfies the limitation.  Applicant attempts to discount Wurster by stating that Wurster allegedly does not contemplate segregating, but this is not required by the claim language as explained above.  Moreover, whether or not the field is for a new patient or existing patient is irrelevant to the rejections.  Wurster clearly shows that one of ordinary skill in the art would have recognized that fields be empty so that they can receive user data entries.  
In the fourth and fifth instance, applicant merely concludes that somehow Phillips is rendered unsatisfactory and change the principle of operation.  Examiner does not understand how having empty fields to receive information would render Philips unsatisfactory.  As understood by examiner, this would just allow e.g. a physician the feature of entering information on empty fields, which would seem to be a useful feature to have for the physician (i.e. motivation).   
With respect to the “modifies” limitation, items 422 are fields in figure 5 which are shown on the second/provider display surface.  
With respect to the “synchronize” limitation, in response to applicant's arguments against the references individually (Phillips and “synchronize”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Kwak is relied upon to teach “synchronize”, but instead applicant argues Kwak with respect to “segregates”.  However, it is noted that Kwak clearly also teaches segregating into two distinct parts as noted by applicant with the two displays.  With respect to the “unsuitable” argument, applicant refers to a feature of Phillips, but this is not the intended purpose of Phillips.  For example, examiner does not see any issue with modifications causing a subset of data that is displayed on the other device to update.  Kwak clearly would be an improvement or a useful feature to add to the teachings of Phillips.
As can be seen above, applicant appears to have an overly narrow interpretation with respect to the references instead of focusing on what the references show would have been known/obvious to those of ordinary skill in the art.  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As such, applicant’s arguments are not persuasive and the rejections stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-43, 45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120253851 A1) in view of Kwak (US 20140101577 A1) and Wurster (US 20020116222 A1).
As per independent claim 35, Phillips teaches a computer system, comprising: a server computer configured to serve an electronic medical record associated with a patient identifier (e.g. in paragraph 10, “electronic medical record system server is configured to receive an identification of the patient transmitted from the healthcare provider computing device and provide access to patient medical data in an electronic medical record”); a first computer having a first processor in communication with a first computer non-transitory memory element, said first computer having a first display surface (e.g. in paragraph 28, “secondary display 140 may be a computing device including a processor, memory, network interface, input and output devices configured to receive instructions and to display information from electronic medical record system”); a second computer having a second computer processor in communication with a second computer non-transitory memory element, said second computer having a second display surface (e.g. in paragraph 24, “Provider device 110 is preferably a tablet computing device, but may be implemented using a number of different types of computing systems… a processor connected via an internal bus with a memory”); a program when executed by said first computer or said second computer functions to: display a first image on said first display surface depicting a first plurality of fields (e.g. in paragraphs 37, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of fields); display a second image on said second display surface depicting a second plurality of fields (e.g. in paragraphs 37, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of data fields); wherein said program segregates user interaction with said electronic medical record into two distinct parts (e.g. in paragraphs 9 and 37, secondary display 140 for the room and device 110 for the physician), wherein said program populates said first plurality of fields depicted on said first display surface with said electronic medical record viewable by a user (e.g. in paragraphs 9 and 37, and figure 5 showing a plurality of data fields), wherein said program modifies said electronic medical record populated in said first plurality of data fields according to data entries by said user in said second plurality of data fields depicted on said second display (e.g. in paragraphs 37, 52, and 55-56, “treatment plan interface 420 may be configured to allow the creation of new healthcare events 422… make annotations”, and figure 5 showing a plurality of data fields); wherein said first plurality of data fields are depicted on said first display surface concurrently with said second plurality of data fields depicted on said first display surface and said second display surface (e.g. in paragraphs 37, 52 and 56, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of data fields); and associating each of said first plurality of fields depicted on said first display surface to a corresponding one of said second plurality of fields depicted on said second display surface (e.g. in paragraphs 37, 52 and 56, “information [displayed on device 140] may be…the information displayed on device 110” and figure 5 showing a plurality of data fields), but does not specifically teach wherein associating includes synchronizing, wherein data entries by said user in said second plurality of data fields depicted on said second display surface result in modification of correspondingly synchronized first plurality of data fields populated by said electronic medical record depicted on said first display surface viewable by said user, and wherein said second plurality of fields remain empty to receive data entries of said user.  
However, Kwak teaches synchronizing elements (e.g. in paragraph 203, “if new contents are added on the first screen, or previous contents on the first screen are modified, these modifications of the first screen are automatically reflected in the second screen. Thus, the first screen and the second screen can be synchronized with each other”) and data entries by a user in contents depicted on a second display surface result in modification of correspondingly synchronized elements depicted on a first display surface viewable by said user (e.g. in paragraphs 214-216 and 273-274, “If previous contents are determined to be modified at operation S1050-Y, descriptions of the previous contents included in the first screen are modified and the second screen reflecting the modified contents is created at operation S1052… modifying parts in previous contents and synchronizing the modification” and figure 12 including a plurality of text and image fields).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips to include the teachings of Kwak because one of ordinary skill in the art would have recognized the benefit of facilitating synchronization of data.  
Wurster teaches a plurality of fields remaining empty to receive data entries of a user (e.g. in paragraphs 64 and 66, “fields will be blank. The user simply types in the necessary information, or selects from the dropdown list… field may be left blank… secondary diagnosis can be selected from the available drop-down list or can be entered directly by typing in the field”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Wurster because one of ordinary skill in the art would have recognized the benefit of representing unfilled information and/or incorporating well-known features (amounting to a simple substitution that yields predictable results; e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  

As per claim 36, the rejection of claim 35 is incorporated and the combination further teaches wherein said first computer comprises a first tablet computer, and wherein said second computer comprises a second tablet computer (e.g. Phillips, in paragraph 9; Kwak, in paragraph 98 and figure 12 showing “multi display apparatus… as various types of devices [each including] a tablet”).
As per claim 37, the rejection of claim 35 is incorporated and the combination further teaches wherein said first image comprises a first plurality of images which said program overlays on said first display surface, wherein said second image comprises a second plurality of images which said program overlays on said second display surface (e.g. Philips, in figure 5; Kwak, in figure 12), wherein said program couples one or more of said first plurality of images overlaid on said first display surface with one or more of said second plurality of images overlaid on said second display surface, whereby user interaction with one of said first plurality of images or said second plurality of images coupled by said program causes said program to display coupled ones of said first plurality of images and said second plurality of images on respective said first display surface and said second display surface for said user to view (e.g. Phillips, in paragraphs 37 and 52, “information can be a subset in that the healthcare provider may not want to display all of the information… stage a presentation of information”; Kwak, paragraphs 215-216, and figure 12 including a plurality of images and/or paragraphs 241-243 and figure 17).  
As per claim 38, the rejection of claim 37 is incorporated, but Phillips does not specifically teach wherein one or more of said first plurality of images overlaid on said first display surface remain uncoupled with one or more of said second plurality of images overlaid on said second display surface, wherein user interaction with said one or more of said first plurality of images which remain uncoupled to one of said second plurality of images causes said program to display said one of said first plurality of images on said first display surface for said to user view without affecting said second plurality of images.  However, Kwak teaches depict one or more of first plurality of images overlaid on a first display surface remain uncoupled with one or more of second plurality of images overlaid on a second display surface, wherein user interaction with said one or more of said first plurality of images which remain uncoupled to one of said second plurality of images causes a program to display said one of said first plurality of images on said first display surface for user viewing without affecting said second plurality of images (e.g. paragraphs 248 and 241-243, and figures 17-18 and paragraph 405 and figure 39(2) – figure 40(2)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kwak because one of ordinary skill in the art would have recognized the benefit of allowing content to be viewed without affecting the other device.  
As per claim 39, the rejection of claim 38 is incorporated, but the combination does not specifically teach wherein said first plurality of images is selectable by user interaction with one of a first plurality of index tabs displayed on said first display surface of said first computer.  However, Wurster teaches images selectable by user interaction with one of a plurality of index tabs displayed (e.g. paragraph 97 and figures 17a-i).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of images of the combination to include the teachings of Wurster because one of ordinary skill in the art would have recognized the benefit of organizing relevant information, further amounting to a simple substitution that yields predictable results.  
As per claim 40, the rejection of claim 39 is incorporated and the combination further teaches wherein said first plurality of index tabs includes a medical history tab (e.g. Wurster, in paragraph 97). 
As per claim 41, the rejection of claim 38 is incorporated, but the combination does not specifically teach wherein said second plurality of images is selectable by user interaction with one of a second plurality of index tabs displayed on said second display surface of said second computer.  However, Wurster teaches images selectable by user interaction with one of a plurality of index tabs displayed (e.g. paragraph 97 and figures 17a-i).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second plurality of images of the combination to include the teachings of Wurster because one of ordinary skill in the art would have recognized the benefit of organizing relevant information, further amounting to a simple substitution that yields predictable results.  
As per claim 42, the rejection of claim 41 is incorporated and the combination further teaches wherein said second plurality of index tabs includes a progress note tab and an orders tab (e.g. Wurster, in paragraph 97; note: “Meds” interpreted as orders).  
As per claim 43, the rejection of claim 35 is incorporated and the combination further teaches wherein data entries are entered directly by said user into said second plurality of data fields concurrently depicted on said first display surface (e.g. Phillips, in paragraphs 37 and 55-56, “make annotations to the image”; Kwak, paragraphs 215-216, “previous contents included in the first screen are modified and the second screen reflecting the modified content…synchronizing the modification” and figure 12 including a plurality of text and image fields).
As per claim 45, the rejection of claim 37 is incorporated and the combination further teaches wherein said first computer and said second computer each further include a transceiver, wherein said program when executed by said first computer or said second computer further functions to operate each said transceiver to exchange communication signals directly between said first computer and said second computer to coordinate display of said first plurality of images on said first display surface and display of said second plurality of images on said second display surface (e.g. Philips, in paragraphs 24, 28, 30 and 37, 52, and 56, “wireless network port… network interface… Provider device 110 may further communicate directly with display 140 using, for example, a Bluetooth communication standard, near field communication, etc… communication between device 110 and display 140”, e.g. devices have a network interface for exchanging information via BLUETOOTH, i.e. transceiver, to facilitate “information [displayed on device 140] may be…the information displayed on device 110… provider can click a "display to patient" icon 620 to transmit the annotations to electronic medical record system 120 for display on secondary display… "fling" the image from the device 110 to the display 140 by selecting the image and moving their finger rapidly along a touch screen to, the edge of device 110” ).
As per claim 47, the rejection of claim 35 is incorporated and the combination further teaches wherein said program when executed further functions to depict a submit control icon which by user interaction stores said data entries entered by said user in said second plurality of data fields to said electronic medical record associated with said patient identifier and concurrently depict said data entries in said first plurality of data fields displayed on said first display surface (e.g. Phillips, in paragraphs 37 and 55-56 and claim 6, “provider can click a "display to patient" icon 620 to transmit the annotations to electronic medical record system 120 for display on secondary display”; Kwak, paragraphs 215-216, “previous contents included in the first screen are modified and the second screen reflecting the modified content…synchronizing the modification” and figure 12).
As per claim 48, the rejection of claim 35 is incorporated and the combination further teaches wherein said first computer operated at a distance from said second computer, said first display surface depicting said first plurality of data fields populated with said electronic medical record viewable by a first user, said second display surface depicting said second plurality of fields viewable by a second user (e.g. Phillips, in paragraph 37, secondary display 140 for the room and device 110 for the physician, and figure 5; Kwak, in paragraph 273), wherein data entries by said second user in said second plurality of data fields results in modification of said electronic medical record populated in said first plurality of data fields depicted on said first display surface viewable by said first user (e.g. Phillips, in paragraphs 55-56, “make annotations to the image”; Kwak, paragraphs 215-216, “previous contents included in the first screen are modified and the second screen reflecting the modified content…synchronizing the modification” and figure 12 including a plurality of text and image fields).

Claims 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120253851 A1) in view of Kwak (US 20140101577 A1) and Wurster (US 20020116222 A1) and further in view of Experton (US 20140207686 A1).
As per claim 44, the rejection of claim 35 is incorporated, but the combination does not specifically teach wherein said program when executed further functions to translate said plurality of electronic medical records associated with said patient identifier into a common format configured to be displayed in said first plurality of data fields.  However, Experton teaches translate a plurality of electronic medical records into a common format configured to be displayed in a first plurality of data fields (e.g. in paragraph 50, “in a standardized format [and/or] compiled health records may be presented in a consistent summary format regardless of the format used by the originating source”, and figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Experton because one of ordinary skill in the art would have recognized the benefit of facilitating consistency.  
As per claim 46, the rejection of claim 35 is incorporated, but the combination does not specifically teach wherein said program when executed further functions to: configure said second computer as an image capture device capable of capturing an image; configure said first computer to receive said image captured by said second computer; associate said image captured by said second computer with said plurality of electronic medical records associated with said patient identifier; and display said image captured by said second computer on said first display surface.  However, Experton teaches configure a second computer as an image capture device capable of capturing an image (e.g. in paragraph 93); configure a first client computer to receive said image captured by said second computer (e.g. in paragraphs 53 and 93); associate said image captured by said second computer with a plurality of electronic medical records (e.g. in paragraph 93); and display said image captured by said second computer on a first display surface (e.g. in paragraphs 53 and 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Experton because one of ordinary skill in the art would have recognized the benefit of allowing the physician to easily update records to include relevant images.  

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120253851 A1) in view of Kwak (US 20140101577 A1) and Wurster (US 20020116222 A1) and further in view of Brenner et al. (US 20070067186 A1).
As per claim 49, the rejection of claim 35 is incorporated, but the combination does not specifically teach wherein entries in said second plurality of fields comprises a prescription for a medication.  However, Brenner teaches entries in fields comprising a prescription for a medication (e.g. in paragraphs 3, 13, 15, 68, and 75-76, “prescription medication information”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Brenner because one of ordinary skill in the art would have recognized the benefit of quickly and easily interacting with relevant medical information.
As per claim 50, the rejection of claim 49 is incorporated and the combination further teaches wherein said program when executed functions to: compare said prescription entered into said second plurality of data fields to prescription equivalents contained in a prescription database, depict said prescription associated with a prescription price on said second display surface, and depict said prescription equivalents associated with prescription equivalents prices on said second display surface (e.g. Brenner, in paragraphs 3, 13, 15, 68, and 75-76, “prescription medication and the alternative prescription medications… cost”).
As per claim 51, the rejection of claim 50 is incorporated and the combination further teaches wherein said program when executed further functions to: depict sensorially perceivable prescription price comparison indicia on said second display surface, said sensorially perceivable prescription price comparison indicia varying based on comparison of said prescription price against said prescription equivalents prices, wherein variance of said sensorially perceivable prescription price comparison indicia distinguish at least between said prescription price being greater than said prescription equivalents prices or being lesser than said prescription equivalents prices (e.g. Brenner, in paragraphs 3, 7, 9, 13, 15, 68, and 75-76, “provide a cost savings… choose an alternative preferred prescription, which may be based upon cost… a preference status greater… any other system could be employed such as $” and figures 11-12).  
As per claim 52, the rejection of claim 51 is incorporated and the combination further teaches wherein said program when executed further functions to: compare said prescription or said prescription equivalents entered into said second plurality of data fields against an insured prescriptions database containing insured prescriptions, depict said insured prescriptions on said second display surface, and depict insured prescription equivalents on said second display surface (e.g. Brenner, in paragraphs 3, 13, 15, 68, and 75-76, “medication in the patient's insurance plan”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Yolleck et al. (US 20060179404 A1) teaches “information have been used to fill in information for the available fields using information previously entered into the tool by the user. If information is not available, the field may be left blank to allow the user to manually fill in the information” (e.g. in paragraph 64).
Garber et al. (US 20050091082 A1) teaches a submit control icon to submit information inputted in fields (e.g. in paragraph 48).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        10/31/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176